                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SUSAN JENNINGS, et al.,                               Case No. 5:18-cv-05624-JDW

                Plaintiffs,

        v.

 OFFICER WILLIAM BORST, et al.,

                Defendants.


                                             ORDER

       AND NOW, this 16th day of September, 2019, upon consideration of Defendants’ Motion

to Dismiss (ECF No. 6), for the reasons stated in the accompanying Memorandum, it is

ORDERED as follows:

       1.      Counts IX, X, and XII of the Complaint are DISMISSED;

       2.      Counts I, II, V, and VI are DISMISSED to the extent those claims are asserted

against Defendants in their official capacities; and

       3.      Defendants’ Motion to Dismiss is otherwise DENIED.



                                                        BY THE COURT:


                                                        /s/ Joshua D. Wolson
                                                        JOSHUA D. WOLSON, J.




                                                 1
